Citation Nr: 1545104	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  09-31 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to an initial compensable disability rating for right upper extremity neuropathy.

3. Entitlement to an initial compensable disability rating for left upper extremity neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from December 2002 to December 2006.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Cheyenne, Wyoming Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied service connection for a low back disability, and granted service connection for neuropathy of the right and left upper extremities, each rated 0 percent, effective from December 30, 2006 (date after separation from service).  The Veteran disagreed with the rating assigned for the neuropathy in his right and left upper extremities, but not the effective date.  

The Veteran's claims file is now in the jurisdiction of the St. Louis, Missouri RO.

In January 2013, the case was remanded for additional development.


FINDINGS OF FACT

1. It is reasonably shown that the Veteran's current low back strain is related to his combat service.

2. Throughout the appeal period, the Veteran's right upper extremity neuropathy has been manifested by impairment that is consistent with mild incomplete paralysis of the median nerve; moderate incomplete paralysis of the median nerve has not been shown.

3. Throughout the appeal period, the Veteran's left upper extremity neuropathy has been manifested by impairment that is consistent with mild incomplete paralysis of the median nerve; moderate incomplete paralysis of the median nerve has not been shown.


CONCLUSIONS OF LAW

1. Service connection for a low back strain is warranted.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2. A 10 percent (but no higher) initial disability rating is warranted for right upper extremity neuropathy.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.21, 4.124a, Diagnostic Code (DC) 8515 (2015).

3. 2. A 10 percent (but no higher) initial disability rating is warranted for left upper extremity neuropathy.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.21, 4.124a, Diagnostic Code (DC) 8515 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In particular, with respect to the Veteran's claim for service connection for a low back disability, as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on that matter; any notice defect or duty to assist failure is harmless.  Accordingly, the Board will address the merits of the claim.

As for the Veteran's claims for an increased rating for the neuropathy in his right and left upper extremities, the rating decision on appeal granted service connection and assigned disability ratings and effective dates for the awards.  Therefore, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A June 2009 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased rating, while a May 2013 supplemental SOC (SSOC) readjudicated the matters after the Veteran and his representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  Notably, a June 2007 letter also provided the Veteran with general disability rating and effective date criteria.  The Veteran has had ample opportunity to respond/supplement the record.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

The Veteran's service treatment records (STRs), service personnel records, and pertinent postservice treatment records have been secured and associated with the claims file.  His statements in support of the claims are also of record.  After a careful review of such statements, the Board has concluded that no available, pertinent evidence has been identified that remains outstanding.  Significantly, during various VA examinations, the Veteran has reported that he is not receiving medical treatment for his service-connected neuropathy in the right and left upper extremities.

Also, the Veteran was afforded VA examinations in September 2007, April 2009, and March 2013, with supplemental opinions provided in May 2009, April 2013, and in May 2013.  The Board finds these examinations and supplemental opinions to be adequate because they were conducted by qualified healthcare providers who completed all necessary testing, interviewed and examined the Veteran, and described the impact of his service-connected neuropathy in the right and left upper extremities.  Notably, neither the Veteran nor his representative has asserted that the VA examinations he was provided or the supplemental opinions that were obtained were inadequate. 

Accordingly, VA's duty to assist is met and the Board will address the merits of the claims.

II. Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service connection for low back disability

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In the case of a veteran who engaged in combat with the enemy, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in such service satisfactory lay or other evidence of service incurrence of such disease or injury if consistent with the circumstances, conditions, or hardships of such service notwithstanding the fact that there is no official record of such incurrence in such service, and to that end shall resolve every reasonable doubt in favor of the veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

To establish service connection for a claimed disability, there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran seeks service connection for a low back disability.  In various statements, including his August 2009 VA Form 9, substantive appeal, he has explained that he began experiencing low back pain in service.  It is his contention that he started having low back pain after having to carry heavy loads frequently and for long periods of time in service.  

The Veteran's DD-214 shows that he received a Combat Action Ribbon while serving in Iraq; this evidence establishes that he served in combat.  Governing law (i.e., 38 U.S.C.A. § 1154 ) provides for relaxed evidentiary standards for veterans who served in combat.  Notably, his reports of carrying heavy loads during service are consistent with the circumstances of his service.  Furthermore, his DD-214 also reflects his receipt of military education in helicopter rope suspension and air parachute systems, activities known to result in trauma to the spine.  Accordingly, the in-service element of the Veteran's service connection claim is met.

The competent evidence of record also supports a finding, and it is not disputed, that the Veteran has a current diagnosis of a low back disability.  Specifically, on March 2013 VA examination, the Veteran was given a diagnosis of lumbar strain.

The question to be addressed in this case then is whether the Veteran's lumbar strain is related to his experiences in service, and specifically his carrying of heavy loads and jumping out of helicopters therein.  
On the March 2013 VA examination, it was the examiner's opinion that he could not relate the Veteran's lumbar strain to his service "without speculation since there [were] no records available."  The examiner further stated that although the Veteran recounted a history of low back pain since 2004, that was "not referenced in the Service medical record that [he] could find," and there was only the Veteran's statement.

A review of the Veteran's service treatment records show, however, that in a September 2006 post-deployment health assessment, completed in conjunction with the Veteran's March to October 2006 deployment to the Southwest Asia theater of operations, he indicated that he was suffering from back pain and muscle aches.

The competent evidence of record also shows that after the Veteran separated from service in December 2006, within one year, in May 2007, he filed a claim for service connection for "recurring low back pain."  He stated, at that time, that the low back pain had its onset in 2005.  Since then, the Veteran has been consistent in his statements throughout the course of his appeal that the low back pain had its onset in service and has continued since then.  In Layno v. Brown, 6 Vet. App. 465, the U.S. Court of Appeals for Veterans Claims stated that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Id. at 469.

Given that the Veteran is entitled to the relaxed evidentiary standards of 38 U.S.C.A. § 1154, and as his claim is reasonably supported by the competent evidence of record, the Board finds that service connection for his current low back disability is warranted.  Significantly, the only opinion of record that addresses the etiology of the Veteran's current low back disability (i.e., the March 2013 VA examination report) was speculative in nature and premised on an inaccurate medical history.  The only other VA examination report of record is that of the examination that took place in September 2007, wherein low back arthralgia was diagnosed.  As arthralgia (i.e., pain) is not a disability for which service connection may be granted, an opinion was not rendered as to whether such was related to the Veteran's service.

In conclusion, the Board finds that the competent evidence of record reasonably shows that the Veteran has suffered from continuous symptomatology related to the back since his separation from service, and that his current low back strain is related to his combat service.  See Reeves v. Shinseki, 682 F.3d 988, 999-1000 (Fed. Cir. 2012).  Therefore, service connection for a low back strain is warranted. 

Increased rating for bilateral upper extremity neuropathy

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

With the initial rating assigned following a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where functional loss due to pain on motion is alleged, 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  A finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).
The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.

The Veteran's neuropathy of the bilateral upper extremities is currently assigned a 0 percent rating for each extremity under 38 C.F.R. § 4.124a, DC 8515 (for paralysis of the median nerve).  Under Diagnostic Code 8515, mild incomplete paralysis of the median nerve warrants a 10 percent rating.  Moderate incomplete paralysis of the median nerve warrants a 20 percent rating for the nondominant arm and a 30 percent rating for the dominant arm.  Severe incomplete paralysis of the median nerve warrants a 40 percent rating for the nondominant arm and a 50 percent rating for the dominant arm.  Complete paralysis of the median nerve warrants a 60 percent rating for the nondominant arm and 70 percent rating for the dominant arm.  38 C.F.R. § 4.124a.

The terms "mild," "moderate" and "severe" are not defined in VA regulations, and the Board must arrive at an equitable and just decision after having evaluated the evidence.  38 C.F.R. § 4.6.

February 2007 to March 2007 VA treatment records show that in February 2007, the Veteran complained of numbness in the arms that improved with movement.  Numbness of questionable etiology was assessed.  In March 2007, the Veteran was advised by letter that his cervical spine was normal, and that there were no bone abnormalities that would cause his arm numbness.  He was further advised that if the numbness in his hands did not improve, he would need to have a magnetic resonance imaging (MRI) of the neck.

On September 2007 VA examination, the Veteran reported bilateral upper extremity neuropathy.  He rated this at a 2/10 on a pain scale, with no flare-ups worse than that.  He also indicated he resolved the situation by moving his hands around, and that the bilateral upper extremity neuropathy did not affect his functioning or activities of daily living.  On physical examination, the Veteran was noted to be right-handed with 5/5 strength in his upper extremities.  Specifically, he was able to hold five-pound weights in both hands without problems, and get the tips of all fingers to touch the median folds of his palms bilaterally.  There were no deformities noted in the hand.  Bilateral upper extremity neuropathy of an unknown etiology was diagnosed.

On April 2009 VA examination, the Veteran complained of continuous numbness and tingling sensations in both upper extremities, with the sensations typically starting in the thumb and index of each hand before radiating through the rest of the hand and then into the shoulder.  He stated that these sensations occurred randomly and spontaneously at night and at rest, but were also aggravated by doing overhead activities.  He also stated that flare-ups occurred about once daily, lasting anywhere from 1 to 5 minutes.  He equated the tingling sensations with a severity of 0 to 2/10.  He further indicated that the sensations typically resolved by shaking his arm or massaging them, and that he remained functional.  He stated that he had not sought any treatment or taken any medication for this disability.  On physical examination, the Veteran was noted to have equal and strong muscle strength in both extremities (5/5) with strong radial pulses.  The ulnar pulse was present and faint, and neurologically, he was appropriately responsive to all sensory stimuli.  Tinel's sign was negative and Phalen's sign was positive.  

In May 2009, the Veteran was afforded an electromyography (EMG) study as part of his April 2009 VA examination.  The abnormal study was indicative of mild bilateral median sensory mononeuropathy at the flexor retinaculum, i.e., carpal tunnel syndrome.  It also showed that only the sensory fibers were involved and that there was no active denervation.  After reviewing this study, in a May 2009 supplemental opinion, the April 2009 VA examiner diagnosed bilateral carpal tunnel syndrome with compression neuropathy of the bilateral upper extremities.

On March 2013 VA examination, the Veteran reported experiencing "pins and needles" sensations in his hand and in his right forearms for 6-7 years, with episodes lasting 2-5 minutes each time.  He denied seeking medical attention for these sensory events and also noted that they did not interfere with the use of his upper limbs for activates of daily living or employment.  

On physical examination, the Veteran had mild intermittent pain, paresthesias or dysesthesias, and numbness in the right and left upper extremities.  Muscle strength testing was 5/5 for the right and left elbow flexion and extension, wrist flexion and extension, grip, and pinch (thumb to index finger).  Reflexes were also normal for the right and left biceps, triceps, and brachioradialis.  Sensory examination was normal for the right and left shoulder area, inner/outer forearms, and hand/fingers.  No trophic changes were noted, and both Phalen's sign and Tinel's sign testing were normal for the right and left side.  

Based on the foregoing findings, the examiner diagnosed mild, bilateral, sensory median neuropathy at the wrist.  He determined that the only nerves affected were the median nerve, and that the Veteran had mild incomplete paralysis in both the right and left median nerves.  He indicated that this did not result in any functional impairment, nor did it impact the Veteran's ability to work.

In April 2013, the Veteran was afforded an EMG study as part of his March 2013 VA examination.  In an April 2013 supplemental report, the March 2013 VA examiner indicated that EMG studies indicated a normal right upper extremity and an abnormal left upper extremity.  The examiner further stated that there were no changes in the Veteran's symptoms from the April 2009 VA examination, and that there had been a "significant improvement" in his nerve conduction studies.

In May 2013, the March 2013 VA examiner provided a supplemental opinion to state that he had reviewed the Veteran's claims file in conjunction with the examination.

Based on the foregoing evidence, the Board finds that the Veteran's upper extremity neuropathy warrants a 10 percent rating for both the right and left side.  In particular, a 10 percent rating is warranted under 38 C.F.R. § 4.124a, DC 8515 for mild incomplete paralysis of the median nerve.  During the March 2013 VA examination, the Veteran was noted to have mild incomplete paralysis in both the right and left median nerves.  The examiner further noted in the April 2013 supplemental opinion that the Veteran's symptoms were unchanged from his prior VA examination in April 2009.

Additional factors that could provide a basis for further increase have been considered; however, it is not shown that the Veteran has or had functional loss beyond that compensated by the increased ratings assigned.  Furthermore, the Board has considered whether it would be more appropriate to rate the Veteran's service-connected disability under any of the other diagnostic codes available for diseases of the peripheral nerves; however, during the March 2013 VA examination report, it was specifically noted that apart from the median nerves, the Veteran's other peripheral nerves were not affected.  

In summary, increased ratings of 10 percent for the right and left upper extremity neuropathy are warranted throughout the appeal period, but ratings in excess of 10 percent for each extremity are not.  In so finding, the Board finds that the competent and credible lay evidence is outweighed by competent and credible medical evidence that evaluates the true extent of the neurological impairment based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.  

The Board has also considered whether referral for extraschedular consideration is suggested by the record.  The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected neuropathy in the right and left upper extremities are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  A comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria shows that the schedular rating criteria reasonably describe the Veteran's level of disability.  Specifically, and as was explained above, the Veteran's right and left upper extremity neuropathy is manifested by numbness and tingling sensations, which are directly contemplated by the 10 percent schedular ratings granted herein.  There is no indication in the record that the Veteran suffers from any additional symptoms that are related to his service-connected disability but not contemplated by the schedular criteria.  Thus, the Board finds that the schedular evaluations are not inadequate.  Additionally, even if the schedular criteria were not adequate, this case does not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular scheduler standards.

Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional symptoms that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

Finally, the Veteran has not asserted, and the record does not show, that his right and left upper extremity neuropathy has rendered him unemployable.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the record.


ORDER

Service connection for a low back strain is granted.

A 10 percent initial disability rating for right upper extremity neuropathy is granted, subject to the regulations governing payment of monetary awards.

A 10 percent initial disability rating for left upper extremity neuropathy is granted, subject to the regulations governing payment of monetary awards.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


